Citation Nr: 1621449	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 50 percent prior to April 27, 2013, and 70 percent thereafter, for posttraumatic stress disorder (PTSD) with mood disorder, alcohol dependence, and pathological gambling.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service with the U.S. Navy from July 1962 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Clarification of Issues on Appeal

The RO has characterized the issue on appeal entitlement to an effective date earlier than April 27, 2013, for the award of a 70 percent evaluation for PTSD.  However, the Veteran has been awarded a staged evaluation for this disability as noted above, and has not been assigned a 100 percent evaluation throughout the appeal period.  As such, the Board has rephrased the issue on appeal as reflected above so as to be most beneficial to the Veteran and consider the appropriateness of intermediate or higher evaluations throughout the course of the appeal.  See, e.g., Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the course of the instant appeal, the Veteran's claims folder was scanned into the Veterans Benefits Management System (VBMS), creating a "virtual" claims file.  There are also records in Virtual VA electronic file.  These two files are hereafter referred to as the Veteran's "virtual file".  A review of this virtual file reveals that some records were not properly scanned into VBMS.  For example, the Veteran's representative has on numerous occasions referenced a January 2015 statement of the case (SOC), which is not located within the virtual file.  (This appears to be for a different issue undergoing RO development, but suggests documents are missing from the virtual file.)  

Also, documents pertaining to the evaluation assigned for the Veteran's service-connected PTSD include a notation to "see paper file", which has not been provided to the Board.  Given the potentially significant number of missing records from the virtual claims file, a remand is required to ensure the Board is able to review the entire record pertinent to the Veteran's appeal.

In addition, the Board notes the Veteran has not been provided a VA examination since April 2013.  Treatment records indicate the Veteran has since been hospitalized due to his service-connected PTSD, indicating his disability may have increased in severity since the April 2013 VA examination.  In light of this evidence, the Veteran should be provided a new VA examination to address the current severity of his service-connected PTSD.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1. All efforts must be undertaken to rebuild/complete the Veteran's virtual claims file.  As it appears that the entirety of the physical claims file was not scanned, the AOJ must pull it from the scanning facility and rescan all paper files, especially to the extent documents were not initially scanned.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities from August 2014 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Following completion of the above, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD with mood disorder, alcohol dependence, and pathological gambling.  The entire claims file, to include all electronic records, must be reviewed by the examiner in conjunction with the examination.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected psychiatric disability.  The examination report should include a full psychiatric diagnostic assessment, and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.

4. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the AOJ should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of the entire virtual file (both Virtual VA and VBMS).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


